Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the amendment to claim 21, there is no antecedent basis for “when the first leg is inserted through the first aperture”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal (US 9,562,554) in view of Dickinson (US 6,726,418).  Vidal discloses a component retainer (20) in combination with a first aperture (22) in a first panel (24).  The component retainer comprising: a support (30); a threaded fastener sleeve (40) extending from the support; a resilient arm (68) spaced laterally from the sleeve extending upward and outward towards and laterally beyond the support (at 34); first and second legs (46) extending outwardly and then orthogonal from the support and spaced parallel to the sleeve are connected by a distal end tab (64); the resilient arm pivots relative to the tab and is located at least partially between the legs.  Vidal does not disclose the resilient arms provided with serrated fingers orthogonal to the support.  Dickinson discloses a component retainer (10) including a support (12), a resilient arm (36), and in the embodiment shown in Fig. 10 Dickinson disclose an arm to include a serrated finger to be orthogonal to the support wherein the serrations are located in an aperture (54) to catch the sides of the aperture to retain the component retainer within the opening (Fig, 10; column 7, paragraph beginning line 45) which would also in turn laterally stabilize the retainer.  The bottom most serration is read as a ledge.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the resilient arm of Vidal with a serrated finger orthogonal to the support as disclosed in Dickinson because Dickinson teaches the orthogonal serrated finger as an alternative to an angled finger (Fig. 8), similar to Vidal, for providing the same results.  With the serrated finger orthogonal to the support it would also be parallel to the fastener sleeve; and the pair of serrated fingers would be parallel to each other.

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal (US 9,562,554) in view of Dickinson (US 6,726,418) and further in view of Benedetti (US 8,800,120).  Vidal in view of Dickinson discloses component retainer including a serrated finger as described above but, does not disclose the ledge having a depth greater than the other serrations.  Benedetti discloses a component .


Response to Remarks
In regards to the amendment to claim 21, the applicant argues that the “configured to” limitation in the context of the present application should be considered as positive limitation.  In response, claims 21-30 have been interpreted as the combination of the component retainer with the aperture as would be required for the limitation of “the serrated finger catches on the first wall of the first aperture”.  However, as noted above there is no antecedent basis for “when the first leg is inserted through the first aperture”.

Applicant argues that neither Vidal nor Dickinson discloses a first leg that is inserted through a first aperture in a first panel and that a serrated finger catches on a first wall of the first aperture.  In response, the examiner disagrees because Vidal discloses a first leg (46) inserted through a first aperture (22) and Dickinson discloses the serrated finger (38) catches on the first wall of the first aperture as would be required for it to hold the first object and metal sheet together as described in column 7, paragraph beginning line 45.

or 48) are too far below the first panel to have the serrated fingers catch on the side wall.  In response, the examiner disagrees because it is not the legs which are modified with the serrated fingers to catch on the side wall but is instead the arm (68 or 70).  And once the arm (68) is modified to include the serrations of Dickinson the serrations would be located to catch the side walls of the aperture as taught in Dickinson.

In regards to claim 31, applicant again argues the legs (46 or 48) in Vidal are too far below the panel to have the serrated fingers catch side wall of the aperture to laterally stabilize the retainer.  In response, as explained above, the legs are not modified to with the serrated finger but it is the arm (68) which is modified to have the serrated finger which would then catch the side wall of the aperture (as disclosed in Dickinson) and in turn laterally stabilize the retainer.

In regards to claim 36, the applicant argues the legs (46 or 48) in Vidal are too far below the fastener sleeve to have the serrated finger to be both co-planer and parallel with the fastener sleeve.  In response, the examiner again disagrees because it is the arm (68) which is modified to have the serrated finger where the fingers would then extend into the aperture (as disclosed in Dickinson) such that they would be both parallel and co-planer with the fastener sleeve.


Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677